Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 102(a)(1)-(2) as being anticipated by Solovyov (Pub. No.: US 2013/0324414).
Re claim 1, Solovyov teaches a method for improving a current carrying capacity of a second-generation high-temperature superconducting tape, comprising: 
stretching the second-generation high-temperature superconducting tape at 450-650°C (“annealing the as-deposited layer of superconducting cuprate in oxygen at a temperature below a decomposition temperature of the metastable phase, e.g., approximately 600 °C”, ¶ [0038]) to produce a stretched second-generation high-temperature superconducting tape with a strain of 0.1-1% along a length thereof (“The ceria grain size may be chosen to deliver a particular density of YBCO nuclei; in general "small" grains have lateral dimensions less than 50 nm and in-plane RMS strain that exceeds 0.2%”, [0036]); and 
carrying out oxygenation heat treatment on the stretched second-generation high-temperature superconducting tape ¶ [0035].
Re claim 2, Solovyov teaches the method of claim 1, wherein the second-generation high-temperature superconducting tape is plated with or without silver ¶ [0005].
Re claim 3, Solovyov teaches the method of claim 1, wherein a superconducting layer of the second-generation high-temperature superconducting tape comprises a rare-earth barium-copper-oxide compound or a rare-earth barium-copper-oxide compound containing a non-superconducting second phase ¶ [0003].
Re claim 4, Solovyov teaches the method of claim 1, wherein the preparation technique for the superconducting layer of the second-generation high-temperature superconducting tape comprises pulsed laser deposition ¶ [0035], chemical vapor deposition and chemical solution deposition.
Re claim 5, Solovyov teaches the method of claim 1, wherein an atmosphere in the high-temperature environment is oxygen, or an inert gas, or a mixture thereof ¶ [0035].
Re claim 7, Solovyov teaches the method of claim 1, wherein the oxygenation heat treatment comprises: keeping the second-generation high-temperature superconducting tape in a pure oxygen atmosphere at 400-500°C for 30 minutes to 5 hours ¶ [0035].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over MOTOKI (Pub. No.: US 2019/0371500) in view of WO9728557 (hereinafter `557).
Re claim 1, MOTOKI teaches a method for improving a current carrying capacity of a second-generation high-temperature superconducting tape, comprising: 
stretching the second-generation high-temperature superconducting tape ¶ [0063]; and 
carrying out oxygenation heat treatment on the stretched second-generation high-temperature superconducting tape at 450-650°C ¶ [0067]/[0101].
MOTOKI fails to teach stretching the second-generation high-temperature superconducting tape at 450-650°C to produce a stretched second-generation high-temperature superconducting tape with a strain of 0.1-1% along a length thereof.
`557 teaches stretching the second-generation high-temperature superconducting tape at 450-650°C to produce a stretched second-generation high-temperature superconducting tape with a strain of 0.1-1% along a length thereof (“Warm stretching is preferably done in the range of 170- 600 C to strains in the range of 1-50% at strain rates”, page 20, lines 1-6).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of achieving high current density as taught by `557, page 1, lines 12-35. 
Re claim 2, in the combination, MOTOKI teaches the method of claim 1, wherein the second-generation high-temperature superconducting tape is plated with or without silver (FIG. 2, ¶ [0077]).
Re claim 3, in the combination, MOTOKI teaches the method of claim 1, wherein a superconducting layer of the second-generation high-temperature superconducting tape comprises a rare-earth barium-copper-oxide compound or a rare-earth barium-copper-oxide compound containing a non-superconducting second phase (“YBa.sub.2Cu.sub.3O.sub.y is used as a RE123-based oxide superconducting thin film”, ¶ [0058]).
Re claim 5, in the combination, MOTOKI teaches the method of claim 1, wherein an atmosphere in the high-temperature environment is oxygen, or an inert gas, or a mixture thereof.
Re claim 7, in the combination, MOTOKI teaches the method of claim 1, wherein the oxygenation heat treatment comprises: keeping the second-generation high-temperature superconducting tape in a pure oxygen atmosphere at 400-500°C for 30 minutes to 5 hours (12 hours, ¶ [0101]).
Response to Arguments
Applicant's arguments filed 07/14/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that

    PNG
    media_image1.png
    442
    791
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    411
    787
    media_image2.png
    Greyscale

The Examiner respectfully submits that Solovyov teaches “the formation of YBCO materials on films, wires or tapes”, see ¶ [0003] and Solovyov further teaches stretching the second-generation high-temperature superconducting tape at 450-650°C (“annealing the as-deposited layer of superconducting cuprate in oxygen at a temperature below a decomposition temperature of the metastable phase, e.g., approximately 600 °C”, ¶ [0038]) to produce a stretched second-generation high-temperature superconducting tape with a strain of 0.1-1% along a length thereof (“The ceria grain size may be chosen to deliver a particular density of YBCO nuclei; in general "small" grains have lateral dimensions less than 50 nm and in-plane RMS strain that exceeds 0.2%”, [0036])
For the above reasons, it is believed that the rejections should be sustained.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY TRAN/Primary Examiner, Art Unit 2894